Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/313,888 filed on 5/6/21. Claims 1 - 20 has been examined.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1 – 2, 5 – 8, 10 – 11, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US2022/0059935, Provisional priority 8/18/20, Zhang hereafter). 

Regarding claim 1, Zhang teaches A system comprising: 
a housing configured to be operably coupled with a vehicle system (housing 256 of Fig. 2A-2B; paragraph 52; mounted externally to the vehicle, paragraph 38, 55, claims 4 - 6); 
a vehicle monitoring device (Integrated Antenna Assembly, 250 of Fig. 2A-B and corresponding further description) disposed within the housing, the vehicle monitoring device comprising a wireless communication device including an antenna configured to wirelessly communicate data signals (as shown in Fig. 2A-B; it receives wireless/RF signal via first modem 204 or second modem 212, paragraph 41); and 
one or more ground radials (please refer to Figs. 3 – 6, specifically 302) electrically coupled with the wireless communication device, the one or more ground radials configured to conduct the data signals from the wireless communication device (The planar antenna array 220 communicates signals from a communicatively coupled second modem 212, and comprises an array 218 of antenna elements 302 arranged in rows 306. The antenna elements 302 can be formed by conductive surfaces on the top layer of the circuit board, paragraph 42 and as shown in Fig. 2 – 4; the modems are connected electrically with elements 302), 
wherein the one or more ground radials form a ground plane (310 of Fig. 3 - 4) of the antenna while the vehicle system is moving and the antenna is wirelessly communicating the data signals (In one aspect, the blade antenna 210 is formed by conductive ground plane 310, for example by a conductive layer of a circuit board or a substrate having a conductive material in the desired shape of the ground plane 310, paragraph 41, 50 – 52; it is understood that the signals are received/transmitted while the plane is moving as shown in Fig. 7).

Regarding claim 2, The system of claim 1, wherein the housing comprises plural surfaces defining a cavity, the vehicle monitoring device and the one or more ground radials disposed within the cavity of the housing (Fig. 4A-D; shows cavity within a single housing, FIGS. 4A and 4B are diagrams depicting exemplary antenna housings 256 that use multiple IAAs 250 within a single housing 256 to collectively provide radiation beams of 360° in azimuth and up 180° in elevation. FIG. 4A presents a front view of the housing 256, while FIG. 4 B presents a side view of the housing 256. The first IAA 250A is mounted within the blade portion 404 on one side of a panel 412, and a second (or further) IAA 250B is mounted to the opposing side of panel 412. Panel 412 is mounted within housing 256, in the housing 256 is mounted to a top side 403 of the base 402, paragraph 55).

Regarding claim 6, The system of claim 1, wherein the vehicle monitoring device is configured to wirelessly communicate with a controller outside of the housing via the wireless communication device (Specifically refer to Fig. 7; which shows the communications from to tower and 100T and other vehicles 110, paragraph 59).

Regarding claim 7, The system of claim 6, wherein the controller is disposed off-board the vehicle system (As mentioned above, it is mounted on the outside of the plane, paragraph 59).

Regarding claim 8, The system of claim 1, wherein each of the one or more ground radials extends between a first end operably coupled with the wireless communication device and a second end disposed a distance away from the wireless communication device (as mentioned in Fig. 2A-B; the first and second modem are disposed distance away from each other, paragraphs 40 - 44).

Regarding claim 9, The system of claim 8, wherein at least a portion of at least one of the one or more ground radials is disposed outside of the housing (as shown in Fig. 2A-B, housing 256 includes flexible antenna while the first and second modem are outside of the housing, paragraphs 40 - 44).

Regarding claim 10, The system of claim 8, wherein at least a portion of at least one of the one or more ground radials extends within a surface of plural surfaces of the housing (Fig. 4A-D; shows cavity within a single housing, FIGS. 4A and 4B are diagrams depicting exemplary antenna housings 256 that use multiple IAAs 250 within a single housing 256 to collectively provide radiation beams of 360° in azimuth and up 180° in elevation. FIG. 4A presents a front view of the housing 256, while FIG. 4 B presents a side view of the housing 256. The first IAA 250A is mounted within the blade portion 404 on one side of a panel 412, and a second (or further) IAA 250B is mounted to the opposing side of panel 412. Panel 412 is mounted within housing 256, in the housing 256 is mounted to a top side 403 of the base 402, paragraph 55).

Regarding claim 14, The system of claim 1, wherein the one or more ground radials are configured to change a strength of the data signals (provide time-delay, amplitude and phase to desired level, paragraph 44 - 47).

Regarding claim 15, A system comprising: 
a housing configured to be operably coupled with a vehicle system, the housing comprising plural surfaces defining a cavity (housing 256 of Fig. 2A-2B; paragraph 52; mounted externally to the vehicle, paragraph 38, 55, claims 4 - 6); 
a vehicle monitoring device (Integrated Antenna Assembly, 250 of Fig. 2A-B and corresponding further description) disposed within the cavity of the housing, the vehicle monitoring device comprising a wireless communication device including an antenna configured to wirelessly communicate data signals with a controller disposed outside of the housing (as shown in Fig. 2A-B; it receives wireless/RF signal via first modem 204 or second modem 212, paragraph 41); and 
one or more ground radials disposed within the cavity of the housing, each of the one or more ground radials extending between a first end electrically coupled with the wireless communication device and a second end, the one or more ground radials configured to conduct the data signals between the wireless communication device and the controller (The planar antenna array 220 communicates signals from a communicatively coupled second modem 212, and comprises an array 218 of antenna elements 302 arranged in rows 306. The antenna elements 302 can be formed by conductive surfaces on the top layer of the circuit board, paragraph 42 and as shown in Fig. 2 – 4; the modems are connected electrically with elements 302; Fig. 4A-D; shows cavity within a single housing, FIGS. 4A and 4B are diagrams depicting exemplary antenna housings 256 that use multiple IAAs 250 within a single housing 256 to collectively provide radiation beams of 360° in azimuth and up 180° in elevation. FIG. 4A presents a front view of the housing 256, while FIG. 4 B presents a side view of the housing 256. The first IAA 250A is mounted within the blade portion 404 on one side of a panel 412, and a second (or further) IAA 250B is mounted to the opposing side of panel 412. Panel 412 is mounted within housing 256, in the housing 256 is mounted to a top side 403 of the base 402, paragraph 55), 
wherein the one or more ground radials form a ground plane of the antenna while the vehicle system is moving and the antenna is wirelessly communicating the data signals with the controller (In one aspect, the blade antenna 210 is formed by conductive ground plane 310, for example by a conductive layer of a circuit board or a substrate having a conductive material in the desired shape of the ground plane 310, paragraph 41, 50 – 52; it is understood that the signals are received/transmitted while the plane is moving as shown in Fig. 7).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim(s) 3 -4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US2022/0059935, Provisional priority 8/18/20, Zhang hereafter) in further view of Ziegler et al. (US 2018/0166776, Ziegler hereafter).

Regarding claim 3, Zhang teaches claim 1, however does not specifically teach wherein at least one of the one or more ground radials is a flexible ground radial, wherein a shape of the flexible ground radial is based on a location of the flexible ground radial within the cavity of the housing.
	Ziegler teaches wherein at least one of the one or more ground radials is a flexible ground radial, wherein a shape of the flexible ground radial is based on a location of the flexible ground radial within the cavity of the housing (The stacked antenna 100 can have additional components. In some examples, antenna 100 incorporates a ground plane or ground conductor 146, which can be a solid or flexible conductor, or a board similar to any of boards 110A-110Z, or can even be one of the boards of an antenna stack, paragraph 32).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Ziegler’s flexible conductors with the system of Zhang. One would be motivated to combine these teachings because in doing so it will provide extensive coverage in every direction.

Regarding claim 4, Zhang with Ziegler teaches The system of claim 2, Zhang wherein the plural surfaces of the housing are rigid surfaces (housing, Fig. 2-5; as shown in Fig. 7 teaches is outer surface of plane; which is rigid).

Regarding claim 5, Zhang with Ziegler teaches The system of claim 2, Zhang teaches wherein the antenna of the wireless communication device is an ultra-high frequency antenna (4G wireless, 600 MHz, 700 MHz, 1.7/2.1 GHz, 2.3 GHz, and 2.5 GHz; since UHF is between 300Mhz to 3GHz).

10.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US2022/0059935, Provisional priority 8/18/20, Zhang hereafter) in further view of Thiele et al. (US 7,109,928, Thiele hereafter).

Regarding claim 13, Zhang teaches claim 1; however does not specifically teach a sleeve disposed around a portion of the one or more ground radials.
	Thiele teaches a sleeve disposed around a portion of the one or more ground radials (The wideband traveling wave and leaky wave antenna method of communicating microwave radio frequency energy with a vehicle comprising the steps of: disposing an elongated, electrically insulated outside conductor and ground plane inside conductor, microstrip transmission line antenna assembly in a conforming physical relationship with a selected surface portion of said vehicle, Claim 15).
	It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Thiele’s insulation with the system of Zhang. One would be motivated to combine these teachings because in doing so it will protect the antenna components from environmental conditions.

Regarding claim 16, the system substantially has same limitations as claim 16, thus the same rejection is applicable. 

Regarding claim 18, the system substantially has same limitations as claim 6, thus the same rejection is applicable. 

Regarding claim 19, the system substantially has same limitations as claim 5, thus the same rejection is applicable. 
Allowable Subject Matter
11.	Claims 9, 12, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632